FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


DW AINA LE‘A                             No. 17-16280
DEVELOPMENT, LLC,
        Plaintiff-Appellant,            D.C. No.
                                  1:17-cv-00113-SOM-
             v.                           RLP

STATE OF HAWAI‘I LAND USE
COMMISSION; DOES,                ORDER CERTIFYING
Governmental Units, 1–10;         QUESTION TO THE
STATE OF HAWAI‘I,                SUPREME COURT OF
       Defendants-Appellees.          HAWAI‘I


                   Filed March 7, 2019

      Before: Richard C. Tallman, Jay S. Bybee,
         and N. Randy Smith, Circuit Judges.
2   DW AINA LE‘A DEV. V. STATE OF HAWAI‘I LAND USE COMM’N

                            SUMMARY*


                             Civil Rights

   The panel certified the following question to the Hawai’i
Supreme Court:

         What is the applicable statute of limitations
         for a claim against the State of Hawai’i
         alleging an unlawful taking of “[p]rivate
         property . . . for public use without just
         compensation,” Haw. Const. art. I, § 20?



                             COUNSEL

Sang J. Peter Sim, Sim & Record LLP, Bayside, New York,
for Plaintiff-Appellant.

Ewan Christopher Ravner, Deputy Solicitor General; Clyde
J. Wadsworth, Solicitor General; Douglas S. Chin, Attorney
General; Department of the Attorney General, Honolulu,
Hawai‘i; for Defendants-Appellees.




    *
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
    DW AINA LE‘A DEV. V. STATE OF HAWAI‘I LAND USE COMM’N    3

                          ORDER

    Pursuant to Haw. Rev. Stat. § 602-5(a)(2) and Hawai‘i
Rule of Appellate Procedure 13, we respectfully certify the
following question to the Hawai‘i Supreme Court:

       What is the applicable statute of limitations
       for a claim against the State of Hawai‘i
       alleging an unlawful taking of “[p]rivate
       property . . . for public use without just
       compensation,” Haw. Const. art. I, § 20?

    This significant question of law is “determinative of the
cause” in this court and is not answered by statute or any
“clear controlling precedent in the Hawai‘i judicial
decisions.” Haw. R. App. P. 13(a). We therefore respectfully
ask the Hawai‘i Supreme Court to exercise its discretion to
accept and decide it.

    Below we provide a “statement of facts showing the
nature of the cause,” a “statement of prior proceedings in the
case,” the “circumstances out of which the [certified]
question arises,” and the “question of law to be answered.”
Haw. R. App. P. 13(b).

               I. STATEMENT OF FACTS

    This appeal arises out of a dispute over the classification
of approximately 1,060 acres of land in South Kohala on
Hawai‘i Island. The facts of the underlying dispute are
detailed in DW Aina Le‘a Development, LLC v. Bridge Aina
Le‘a, LLC, 339 P.3d 685, 689–703 (Haw. 2014). We briefly
review them here along with the factual allegations contained
in the complaint, which we accept as true for purposes of this
4   DW AINA LE‘A DEV. V. STATE OF HAWAI‘I LAND USE COMM’N

appeal. See Wadsworth v. Talmage, 911 F.3d 994, 995 (9th
Cir. 2018).

    In 1989, the State of Hawai‘i Land Use Commission
(“Commission”) reclassified the land in South Kohala from
“agricultural” use to “urban” use in order to allow for the
development of a residential community. The reclassification
was subject to several conditions, including a condition that
a certain percentage of the newly constructed residential units
be affordable. The Commission amended that condition over
the years as ownership of the land changed hands, and by
2005, the Commission required the landowner, Bridge Aina
Le‘a, LLC (“Bridge”), to construct no fewer than
385 affordable units, which constituted 20% of the total units
to be constructed.

     In December 2008, the Commission issued a show cause
order requiring Bridge to explain why the land should not
revert to its former agricultural use classification. The
Commission believed that Bridge and its predecessors-in-
interest had failed “to perform according to the conditions
imposed and to the representations and commitments made to
the [Commission] in obtaining reclassification” of the
property. In addition to responding to the show cause order,
Bridge informed the Commission in February 2009 that it had
entered into a purchase agreement with DW Aina Le‘a
Development, LLC (“DW”) that gave DW the right to
develop the residential community. DW then invested more
than $28 million developing the property, constructing more
than a dozen townhouses and grading the site for roads,
utilities, and additional townhouses.

   Nevertheless, in April 2009, the Commission voted
unanimously to return the land to its former agricultural use
    DW AINA LE‘A DEV. V. STATE OF HAWAI‘I LAND USE COMM’N              5

classification. Bridge sought reconsideration, with DW now
on board as a co-petitioner before the Commission, but those
efforts failed. Following numerous hearings, the Commission
issued a final, written order on April 25, 2011, reclassifying
the property as agricultural. Shortly thereafter, Bridge and
DW sought judicial review of the Commission’s order in state
court. The Hawai‘i Supreme Court ultimately vacated the
Commission’s order, concluding that, because use of the
property had “substantially commenced,” the Commission
improperly reclassified the property without complying with
certain statutory requirements for doing so. DW Aina Le‘a,
339 P.3d at 711–14 (discussing the requirements set forth in
Haw. Rev. Stat. § 205-4).1

        II. STATEMENT OF PRIOR PROCEEDINGS

    On February 23, 2017, DW filed a complaint in Hawai‘i
state court against the Commission and the State of Hawai‘i
asserting takings claims under both the United States
Constitution and the Hawai‘i Constitution. DW alleged that
the Commission’s reclassification of the property as

    1
      After the Commission entered its written order, Bridge also filed a
second lawsuit against the Commission alleging, among other things, that
the reclassification of the land constituted an unconstitutional taking
without just compensation. That lawsuit, which the State removed to
federal court, was stayed pending the Hawai‘i Supreme Court’s review of
the Commission’s reclassification order. See Bridge Aina Le‘a, LLC v.
Haw. Land Use Comm’n, 125 F. Supp. 3d 1051, 1057 (D. Haw. 2015).
Once that decision came down, Bridge’s takings claims proceeded to trial,
where a “jury found that the State had taken [Bridge’s] property without
just compensation.” Bridge Aina Le‘a, LLC v. Haw. Land Use Comm’n,
No. 1:11-cv-00414-SOM-KJM, 2018 WL 3149489, at *1 (D. Haw.
June 27, 2018). Bridge was awarded only nominal damages. See id. For
reasons that remain largely unexplained, DW never sought to become a
party in Bridge’s takings suit.
6   DW AINA LE‘A DEV. V. STATE OF HAWAI‘I LAND USE COMM’N

agricultural constituted a regulatory taking of DW’s property
without just compensation. Specifically, DW alleged that the
reclassification increased the purchase price of the property
after DW had agreed to purchase it, destroyed DW’s
“sophisticated funding arrangement [with] Asia” for
developing the property, and caused DW to sustain other
increased costs and losses in business opportunities. The
State removed the case to federal court and moved to dismiss
the complaint as barred by the applicable statute of
limitations.

    The district court granted the State’s motion to dismiss.2
The parties agreed that DW’s takings claims accrued when
the Commission issued its order on April 25, 2011.
Regarding the federal takings claim, the court determined
that, although this claim was not (and could not be) brought
against the State under 42 U.S.C. § 1983, see Will v. Mich.
Dep’t of State Police, 491 U.S. 58, 71 (1989), the statute of
limitations that ordinarily governs § 1983 actions—the statute
of limitations for general personal injury torts, see Wilson v.
Garcia, 471 U.S. 261, 276–79 (1985)—applies. The

    2
       The district court also addressed several threshold issues, none of
which is at issue in this appeal. First, the court concluded that DW’s
federal takings claim was not barred by the exhaustion requirement set
forth in Williamson County Regional Planning Commission v. Hamilton
Bank, 473 U.S. 172, 192–97 (1985), noting that the State removed the case
to federal court and raised no jurisdictional or ripeness argument in doing
so. Second, the court concluded that the State waived its Eleventh
Amendment sovereign immunity from suit in federal court by voluntarily
removing the case to federal court. See Lapides v. Bd. of Regents of Univ.
Sys. of Ga., 535 U.S. 613, 618–20 (2002). And third, the court concluded
that it could retain supplemental jurisdiction over DW’s state takings
claim despite having dismissed the federal takings claim. See 28 U.S.C.
§ 1367. The parties do not challenge any of those conclusions on appeal,
and we accordingly express no opinion on them.
     DW AINA LE‘A DEV. V. STATE OF HAWAI‘I LAND USE COMM’N                  7

limitations period for personal injury torts in Hawai‘i is two
years. Haw. Rev. Stat. § 657-7. The court thus concluded
that DW’s federal takings claim is time-barred. The court
also concluded in the alternative that DW’s federal takings
claim is time-barred under Haw. Rev. Stat. § 661-5, which
provides a two-year limitations period for “[e]very claim
against the State, cognizable under [Part I of Chapter 661].”
In light of these two statutes, the court rejected DW’s reliance
on the six-year “catch-all” statute of limitations, Haw. Rev.
Stat. § 657-1(4). Finally, the court concluded that, like the
federal takings claim, DW’s state takings claim under the
Hawai‘i Constitution is time-barred under either Haw. Rev.
Stat. §§ 657-7 or 661-5. The court thus dismissed this action
in its entirety, and DW filed a timely notice of appeal.

                III. LEGAL CIRCUMSTANCES

    On appeal, the parties do not dispute the relevant dates for
limitations purposes—DW’s takings claims accrued on
April 25, 2011, and DW filed its complaint on February 23,
2017, more than five years later. The only issue is identifying
the applicable statute of limitations. And although the parties
focus on DW’s federal takings claim, DW’s state takings
claim remains at issue, and the applicable limitations period
may control its federal takings claim as well.3 Accordingly,


     3
       There is no federal statute of limitations for federal takings claims
brought against a state. When, as here, there is no “controlling federal
limitations period, the general rule is that a state limitations period for an
analogous cause of action is borrowed and applied to the federal claim,
provided that the application of the state statute would not be inconsistent
with underlying federal policies.” County of Oneida v. Oneida Indian
Nation, 470 U.S. 226, 240 (1985). In this case, the most analogous cause
of action would be an inverse condemnation action under state law. And
even if we, like the district court, were to accept the State’s argument that
8   DW AINA LE‘A DEV. V. STATE OF HAWAI‘I LAND USE COMM’N

in all events, determining the correct statute of limitations for
DW’s state takings claim is outcome determinative for some,
and perhaps all, of DW’s claims.

    Under the Hawai‘i Constitution, “[p]rivate property shall
not be taken or damaged for public use without just
compensation.” Haw. Const. art. I, § 20. Although
proceedings for the condemnation of private property are
governed by statute, see Haw. Rev. Stat. § 101-1 et seq., an
“inverse condemnation” action—i.e., an action by a property
owner “to recover the value of property that has been taken
by the government . . . without exercising the power of
eminent domain”—is “not specifically provided by statute,”
Leone v. County of Maui, 284 P.3d 956, 962 (Haw. Ct. App.
2012). Nor do the Hawai‘i statutes prescribe a limitations
period for bringing an inverse condemnation action. DW
argues that the six-year “catch-all” limitations period in Haw.
Rev. Stat. § 657-1(4) applies, while the State argues that the
two-year limitations periods in either Haw. Rev. Stat.
§§ 657-7 or 661-5 applies.

    The Hawai‘i Supreme Court has not had occasion to
decide this issue, and other states that have addressed it have
taken various approaches in doing so. See, e.g., Klumpp v.
Borough of Avalon, 997 A.2d 967, 977 (N.J. 2010)
(describing the divergent views among states in which “there
is no statute of limitations on point” for inverse condemnation


the two-year limitations period for personal injury claims, Haw. Rev. Stat.
§ 657-7, applies to DW’s federal takings claim based on the reasoning in
Wilson, 471 U.S. at 275–79, and Van Strum v. Lawn, 940 F.2d 406,
408–10 (9th Cir. 1991), the timeliness of DW’s state takings claim would
remain at issue. We accordingly do not address the limitations period
applicable to DW’s federal takings claim at this time.
    DW AINA LE‘A DEV. V. STATE OF HAWAI‘I LAND USE COMM’N     9

actions); see also 27 Am. Jur. 2d Eminent Domain § 732
(Feb. 2019); Charles C. Marvel, Annotation, State Statute of
Limitations Applicable to Inverse Condemnation or Similar
Proceedings by Landowner to Obtain Compensation for
Direct Appropriation of Land Without the Institution or
Conclusion of Formal Proceedings Against Specific Owner,
26 A.L.R.4th 68 (1983 & Supp. 2018). Ordinarily, “[w]hen
the highest court of a state has not directly spoken on a matter
of state law,” we “use [our] ‘own best judgment in predicting
how the state’s highest court would decide the case.’”
T-Mobile USA Inc. v. Selective Ins. Co. of Am., 908 F.3d 581,
586 (9th Cir. 2018) (quoting Fiorito Bros. v. Fruehauf Corp.,
747 F.2d 1309, 1314 (9th Cir. 1984)). But given the sparse
Hawai‘i case law and the variety of approaches taken in other
jurisdictions, we are unable to conclude with any certainty
which statute of limitations the Hawai‘i Supreme Court
would apply.

A. Section 657-1(4)

    According to DW, the applicable statute of limitations is
Haw. Rev. Stat. § 657-1(4), which imposes a six-year
limitations period on “[p]ersonal actions of any nature
whatsoever not specifically covered by the laws of the State.”
But for this “catch-all” provision to apply, the claim must not
be “governed by a specific limitations period.” Au v. Au,
626 P.2d 173, 179 (Haw. 1981). In this case, the State has
identified two specific statutes of limitations that it claims
govern DW’s takings claim—Haw. Rev. Stat. §§ 661-5 and
657-7. We accordingly address each statute in turn.
10 DW AINA LE‘A DEV. V. STATE OF HAWAI‘I LAND USE COMM’N

B. Section 661-5

    The State argues that the applicable limitations period is
Haw. Rev. Stat. § 661-5, which provides: “Every claim
against the State, cognizable under this part, shall be forever
barred unless the action is commenced within two years after
the claim first accrues.” Chapter 661 is titled “Actions by and
Against the State,” and Part I vests state courts with
jurisdiction to hear “[a]ll claims against the State founded
upon any statute of the State; upon any rule of an executive
department; or upon any contract, expressed or implied, with
the State, and all claims which may be referred to any such
court by the legislature.” Id. § 661-1(1). Although DW’s
takings claim is a claim “against the State,” the State does
very little to explain how this claim, brought under the
Hawai‘i Constitution, is “founded upon” a state “statute,”
executive “rule,” or “contract.”

    The State advances two primary arguments. First, the
State relies on a footnote in Maunalua Bay Beach Ohana 28
v. State, 222 P.3d 441, 458 n.12 (Haw. Ct. App. 2009), a
decision from the Hawai‘i Intermediate Court of Appeals that
the State offers as “the only Hawai‘i case addressing the
limitations period for takings claims.” In that case, the
plaintiffs filed an “inverse-condemnation lawsuit” against the
State challenging a statute governing ownership of future
accreted land. Id. at 442–43. The plaintiffs claimed that the
statute constituted a taking of their “right to future accretions”
without just compensation “and thereby violated article I,
section 20 of the Hawai‘i State Constitution.” Id. at 460. In
the “Procedural History” section of the decision, the court
noted that the plaintiffs filed their lawsuit “one day shy of
two years from the date of [the statute’s] enactment.” Id. at
458 (capitalization altered). And following that observation,
    DW AINA LE‘A DEV. V. STATE OF HAWAI‘I LAND USE COMM’N 11

the court inserted a footnote: “Pursuant to [§ 661-5], ‘[e]very
claim against the State, cognizable under this chapter, shall be
forever barred unless the action is commenced within two
years after the claim first accrues.’” Id. at 458 n.12 (second
alteration in original) (quoting Haw. Rev. Stat. § 661-5
(1993)).4

    We are skeptical of the State’s reliance on Maunalua Bay.
The State is correct that, although we are not bound by
“decisions of [a] state’s intermediate appellate court” when
deciding an unresolved issue of state law, we can look to such
decisions “as guidance” in “predict[ing] how the highest state
court would decide the issue.” In re NCAA Student-Athlete
Name & Likeness Licensing Litig., 724 F.3d 1268, 1278 (9th
Cir. 2013) (citation omitted). But Maunalua Bay provides
very little guidance, as the timeliness of the lawsuit was not
at issue in that case. The court thus had no occasion to
explain how a takings claim based on the Hawai‘i
Constitution is “founded upon” a state “statute,” executive
“rule,” or “contract,” Haw. Rev. Stat. § 661-1(1), such that it
is “cognizable under” Part I of Chapter 661, id. § 661-5.

    In fact, a decision from the Hawai‘i Supreme Court seems
to reject that conclusion. In Kaho‘ohanohano v. State,
162 P.3d 696 (Haw. 2007), the plaintiffs argued that a statute
reducing contributions to a state employee retirement system
was “unconstitutional as being violative of article XVI,
section 2 of the Hawai‘i Constitution,” id. at 732 (emphasis


    4
       In 2016, the Hawai‘i State Legislature amended § 661-5 by
replacing the phrase “cognizable under this chapter” with the phrase
“cognizable under this part.” 2016 Haw. Sess. Laws 109. This technical
amendment makes no difference here, as the only other “part” of Chapter
661 governs false claims actions.
12 DW AINA LE‘A DEV. V. STATE OF HAWAI‘I LAND USE COMM’N

and internal alterations omitted), which provides that
membership in an employee retirement system “shall be a
contractual relationship, the accrued benefits of which shall
not be diminished or impaired,” Haw. Const. art. XVI, § 2.
The Hawai‘i Supreme Court held that the two-year limitations
period in § 661-5 did not apply to these “constitutional
claims,” as they were “plainly not ‘founded upon any statute
of the State; or upon any regulation of an executive
department; or upon any contract,’” and thus “not ‘cognizable
under [Chapter 661].’” Kaho‘ohanohano, 162 P.3d at 732
(citations omitted); see also Kaleikini v. Yoshioka, 304 P.3d
252, 266 (Haw. 2013) (“[C]laims based on the constitution
are not ‘founded upon any statute of the State.’” (internal
alteration omitted) (quoting Kaho‘ohanohano, 162 P.3d at
732)). And although the State correctly observes that
Kaho‘ohanohano did not involve a constitutional takings
claim, the reasoning in that decision does not appear to be
based on the type of constitutional claim but on the fact that
constitutional claims are “plainly not ‘founded upon’” a state
statute, rule, or contract. 162 P.3d at 732 (quoting Haw. Rev.
Stat. § 661-1(1)).

     Second, the State argues that DW’s takings claim should
be “characterized as premised upon an implied contract
between the State and the landowner.” But the State does not
support this argument with Hawai‘i law; instead, the State
relies on cases from other jurisdictions that characterize
takings claims as contractual in nature for statute-of-
limitations purposes. See Hager v. City of Devils Lake,
773 N.W.2d 420, 432 (N.D. 2009); Richmeade, L.P. v. City
of Richmond, 594 S.E.2d 606, 608–10 (Va. 2004); State ex
rel. R.T.G., Inc. v. State, 780 N.E.2d 998, 1005 (Ohio 2002);
Hunter v. City of Mobile, 13 So. 2d 656, 659 (Ala. 1943).
Although these cases might support the State’s proposed rule,
    DW AINA LE‘A DEV. V. STATE OF HAWAI‘I LAND USE COMM’N 13

that rule has not been uniformly adopted. Indeed, at least one
state supreme court has expressly rejected it, reasoning that
“the right to recover damages for property taken does not rest
solely upon a contract . . . but rests primarily upon a vested
constitutional right.” Hiji v. City of Garnett, 804 P.2d 950,
958 (Kan. 1991).

    If anything, the State’s implied-contract theory is in
significant tension with Kaho‘ohanohano, which concluded
that the plaintiffs’ constitutional claims were “not ‘founded
upon . . . any contract,’” 162 P.3d at 732 (quoting Haw. Rev.
Stat. § 661-1(1)), even though the constitutional provision at
issue in that case expressly refers to “a contractual
relationship,” Haw. Const. art. XVI, § 2. Thus, although the
Hawai‘i Supreme Court could decide—as Maunalua Bay
suggests—that constitutional takings claims are governed by
the two-year limitations period in § 661-5, the reasoning in
Kaho‘ohanohano seems to counsel against that conclusion.

C. Section 657-7

    The State argues in the alternative that the applicable
statute of limitations is Haw. Rev. Stat. § 657-7, which
provides a two-year limitations period for “[a]ctions for the
recovery of compensation for damage or injury to persons or
property.” According to the State, the fact that the word
“compensation” appears in both § 657-7 and the Takings
Clause of the Hawai‘i Constitution “alone is enough to show
that the statute is applicable to claims under the takings
clause.”

   The State’s focus on the word “compensation” ignores the
remainder of § 657-7’s text. That a plaintiff is seeking “just
compensation” for the taking of private property, Haw. Const.
14 DW AINA LE‘A DEV. V. STATE OF HAWAI‘I LAND USE COMM’N

art. I, § 20, does not necessarily mean that the plaintiff is
seeking “compensation for damage or injury to persons or
property,” Haw. Rev. Stat. § 657-7 (emphasis added). The
relevant question is whether an unconstitutional taking of
private property without just compensation amounts to
“damage or injury to . . . property.”

     The Hawai‘i Supreme Court has interpreted § 657-7 to
apply to “claims for damages resulting from physical injury
to persons or physical injury to tangible interests in property,”
but not to claims involving a “nonphysical injury to an
intangible interest of [the] plaintiff.” Au, 626 P.2d at 178
(emphasis added) (quoting Higa v. Mirikitani, 517 P.2d 1, 3
(Haw. 1973)). Thus, with respect to real property, the statute
has been applied to actions alleging “trespass quare clausum
fregit,”5 Chin Kee v. Kaeleku Sugar Co., 30 Haw. 17, 19–21
(1927); Kauha v. Palolo Land & Improvement Co., 20 Haw.
237, 239 (1910), actions alleging physical damage to land due
to the negligence of a neighboring property owner, Mauian
Hotel, Inc. v. Maui Pineapple Co., 481 P.2d 310, 312 & n.1
(Haw. 1971); Basque v. Yuk Lin Liau, 441 P.2d 636, 637
(Haw. 1968), and an action alleging physical destruction of
crops due to the diversion of a water source necessary for
irrigation, Wong Nin v. City & Cty. of Honolulu, 33 Haw.
379, 380 (1935).

    DW’s takings claim, by contrast, is predicated on the
State’s improper reclassification of DW’s property from
urban use to agricultural use. The injury is the State’s
regulatory taking of property without just compensation, not

    5
     This is a tort action “to recover damages resulting from another’s
unlawful entry on one’s land that is visibly enclosed.” Trespass Quare
Clausum Fregit, Black’s Law Dictionary (10th ed. 2014).
    DW AINA LE‘A DEV. V. STATE OF HAWAI‘I LAND USE COMM’N 15

physical damage to the property or trespass upon it. This
distinction has led courts in other jurisdictions to conclude
that a “statute of limitations for ‘injuries to persons and
property’ is not applicable to inverse condemnation actions.”
Hart v. City of Detroit, 331 N.W.2d 438, 444 (Mich. 1982);
see also Marvel, Annotation, 26 A.L.R.4th 68, § 7[b]
(collecting cases in which “statutes of limitation pertaining
generally to trespass actions or actions for injury to property
were held inapplicable to actions for compensation for the
taking of property without compensation”). In light of the
Hawai‘i Supreme Court’s insistence on a “physical injury to
tangible interests in property,” Au, 626 P.2d at 178 (emphasis
added) (citation omitted), the Hawai‘i Supreme Court could
reasonably conclude that § 657-7 does not apply to a
regulatory takings claim brought in an inverse condemnation
action.

                              *     *    *

    The State may be correct in its assertion that either
§ 661-5 or § 657-7 provides the applicable limitations period
for DW’s state takings claim under the Hawai‘i Constitution.
But we believe that the best course of action is to certify that
question to the Hawai‘i Supreme Court.6 Not only is the
question dispositive in this case and unanswered by Hawai‘i
authority, see Haw. R. App. P. 13(a), but it is also a
significant question of state law that could “have far-reaching
consequences for the people and businesses of Hawai‘i,”
Apana v. TIG Ins. Co., 574 F.3d 679, 684 (9th Cir. 2009). In
our view, allowing the Hawai‘i Supreme Court to resolve this
question after analyzing the competing considerations as well

    6
      Although the parties do not request certification, we may “certify a
question sua sponte.” T-Mobile, 908 F.3d at 587 n.6.
16 DW AINA LE‘A DEV. V. STATE OF HAWAI‘I LAND USE COMM’N

as the views of other jurisdictions—rather than to trying “to
predict uncertain [state] law” in the first instance—will foster
the “cooperative judicial federalism” that the certification
procedure is designed to promote. Lehman Bros. v. Schein,
416 U.S. 386, 391 (1974).

               IV. CERTIFIED QUESTION

    In light of the foregoing, we respectfully certify the
following question to the Hawai‘i Supreme Court:

       What is the applicable statute of limitations
       for a claim against the State of Hawai‘i
       alleging an unlawful taking of “[p]rivate
       property . . . for public use without just
       compensation,” Haw. Const. art. I, § 20?

    We do not intend our phrasing of the question to restrict
the Hawai‘i Supreme Court’s consideration of the relevant
issues. If the Hawai‘i Supreme Court accepts review of the
certified question, “it may reformulate the [question] in light
of the parties’ contentions or other relevant considerations.”
Apana, 574 F.3d at 684.

                         V. ORDER

     The clerk of our court is hereby ordered to transmit a
copy of this order to the Hawai‘i Supreme Court under
official seal of the United States Court of Appeals for the
Ninth Circuit. See Haw. R. App. P. 13(c). The clerk is also
ordered to provide “original or copies of all or any portion of
the record” in this case as “[t]he Hawai‘i Supreme Court may,
in its discretion, require.” Id.
    DW AINA LE‘A DEV. V. STATE OF HAWAI‘I LAND USE COMM’N 17

    Further proceedings in this court are stayed pending the
Hawai‘i Supreme Court’s decision. This case is withdrawn
from submission and the clerk is directed to administratively
close this docket, pending further order from this court. The
parties shall file a joint notice in this court within one week
of the Hawai‘i Supreme Court’s decision to accept or reject
certification. If the Hawai‘i Supreme Court accepts the
certified question, the parties shall file a joint status report to
this court every six months after the date of acceptance, or
more frequently if circumstances warrant. This panel retains
jurisdiction over further proceedings in this court.

    SO ORDERED.

                                 FOR THE COURT:


                                 Jay S. Bybee, Presiding Judge
                                 U.S. Court of Appeals for the
                                 Ninth Circuit